Citation Nr: 0524864	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-10 952	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities.

2.  What evaluation is warranted from September 18, 2003, for 
a lumbar transitional segment with levoscoliosis and diffuse 
spondylosis?

3.  What evaluation is warranted from September 18, 2003, for 
costochondritis?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for bilateral knee disabilities, and 
granted entitlement to service connection for a lumbar 
transitional segment with levoscoliosis and diffuse 
spondylosis (hereinafter a "lumbar spine disability") and 
costochondritis.  The service connected disorders were 
assigned non compensable ratings for the newly service 
connected disabilities effective from September 18, 2003.  In 
November 2003, the veteran moved and her claims file was 
transferred to the RO in Columbia, South Carolina.  In June 
2004, the Board remanded the appeal to provide the veteran 
with the hearing she had requested.  In August 2004, the 
veteran testified at a videoconference hearing before the 
undersigned.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
issues on appeal were placed in appellate status by a notice 
of disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating questions as noted on the 
title page.

A review of the claims file shows that the veteran, at her 
August 2004 videoconference hearing, raised a claim of 
entitlement to service connection for pericarditis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  The competent evidence of record does not show a current 
diagnosis of bilateral knee disabilities.

2.  Since September 18, 2003, the preponderance of the 
evidence is against showing that a lumbar transitional 
segment, with levoscoliosis and diffuse spondylosis, is 
productive of at least forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; by a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; by muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
by a vertebral body fracture with loss of 50 percent or more 
of the height; or by x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were neither incurred in nor 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  Since September 18, 2003, a lumbar transitional segment 
with levoscoliosis and diffuse spondylosis has not met the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5242 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 2003 rating decision and the February 2004 
statement of the case as well as the oral notice provided by 
the undersigned at the August 2004 personal hearing fulfills 
the requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in her possession.  Moreover, the veteran 
has been afforded a year since her hearing to file additional 
evidence with VA.  Hence, she is has had ample opportunity to 
submit pertinent evidence in support of her claim.  
Furthermore, the record shows that a VA examination was held 
in June 2003 to ascertain if she had any current disabilities 
as well as the severity of those disabilities.  Finally, VA 
has secured all available pertinent evidence and conducted 
all appropriate development.  In this regard, the veteran 
filed with VA the private treatment records she identified as 
being relevant to her claims at her June 2003 VA examination 
and at her August 2004 hearing.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the Court did not 
intend to invalidate adjudications made prior to the 
provision of VCAA notice.  Id. at 120.  Instead, the veteran 
was found to have the right to be provided the requisite VCAA 
content-complying notice and proper subsequent VA process at 
some time during the appellate process.  Id. at 122-4.  Here, 
while notice of the VCAA was not provided until after the 
rating decision, the veteran was provided more than adequate 
time to respond and provide pertinent evidence.  Therefore, 
to decide the appeal would not be prejudicial error to the 
claimant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Service Connection Claim

The veteran argued at her August 2004 personal hearing that 
she did not have a problem with her knees before military 
service, that while in military service she developed 
bilateral knee pain, and that she had had a problem with 
bilateral knee pain ever since service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that service 
medical records dated in February and March 2003 note the 
veteran's complaints and treatment for bilateral knee pain 
diagnosed as retropatellar pain syndrome in February 2003.  
However, the post-service record does not include a diagnosis 
of a chronic disease process affecting either knee.  In fact, 
at the June 2003 VA examination, which was held for the 
express purpose of ascertaining whether the veteran had any 
knee disability, the examiner opined that she did not.  X-ray 
study in June 2003 was specifically negative for any evidence 
of a knee disorder.  No contrary medical opinion is found in 
the record.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

Thus, because none of the medical evidence of record includes 
a current diagnosis of a chronic disease process affecting 
either knee , service connection for bilateral knee 
disabilities is denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.

The Higher Evaluation Claim

The veteran contends that her service-connected lumbar spine 
disability is manifested by symptomatology that warrants the 
assignment of a higher evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The September 2003 rating decision granted service connection 
for a lumbar spine disability and assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5003 
(degenerative arthritis), effective from September 18, 2003. 

Under Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative 
arthritis of the lumbar spine will be entitled to a 10 
percent rating if it is manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or by combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or by localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or by a vertebral body fracture with loss of 50 
percent or more of the height.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

As to Diagnostic Code 5003, the record does not include x-ray 
evidence of arthritis of the lumbar spine.  See VA 
examination and x-rays dated in June 2003.  Therefore, a 
compensable rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  This is true throughout the period of 
time during which her claim has been pending.  Fenderson.

As to Diagnostic Code 5242, the Board notes that when the 
veteran underwent her VA examination in June 2003 the range 
of motion of her lumbar spine was normal with forward flexion 
to 95 degrees, backward extension to 35 degrees, left and 
right lateral to 40 degrees, and left and right rotation to 
35 degrees.  In addition, the examination was negative for 
muscle spasm, guarding, localized tenderness, or abnormal 
spinal contour.  Moreover, back x-rays did no show a 
vertebral body fracture.  

Therefore, because the veteran does not experience any 
compensable limitation of lumbar motion, a compensable 
evaluation for the lumbar spine is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5242.  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson.

As to whether the veteran would be entitled to a compensable 
rating when taking into account the pain she complained of at 
her personal hearing, the Board notes that the record is 
devoid of any objective evidence of this pain.  See 38 C.F.R. 
§§ 4.40, 4.45 (2004).  Moreover, the June 2003 VA examiner 
specifically opined that pain, weakness, lack of endurance, 
fatigue, or incoordination did not impact on the range of 
motion of her lumbar spine.  Therefore, a compensable 
evaluation for the lumbar spine is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 even when taking in 
to account her complaints of pain.  DeLuca.  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson.

Based on the veteran's personal hearing testimony that she 
lost approximately five to eight days of work a month because 
of her lumbar spine disability, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  Although the 
veteran has described her pain as being so bad that she 
cannot lift, bend, or stand for prolonged periods of time, 
and although she argues that the disorder interferes with her 
maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that her lumbar spine disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Indeed, no independent evidence has been 
submitted to corroborate the claimed level of absenteeism. 

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO or her 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current diagnosis of a problem or the severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements, addressing her 
current diagnoses and/or the severity of her service-
connected disability are not probative evidence as to the 
issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.


ORDER

Service connection for bilateral knee disabilities is denied.

A compensable evaluation for a lumbar transitional segment 
with levoscoliosis and diffuse spondylosis is not warranted 
at any time since September 18, 2003.


REMAND

As to entitlement to a compensable evaluation for 
costochondritis, the Board notes that the veteran testified 
at her August 2004 videoconference hearing that her adverse 
symptomatology has become much worse since her June 2003 VA 
examination.  Therefore, a remand for another VA examination 
is required.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, this issue is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a muscular 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheet for rating costochondritis 
under 38 C.F.R. § 4.73, Diagnostic 
Code 5321 (2004) the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.  

In addition to any other information 
required by the AMIE worksheet, the 
examiner must provide an opinion as to 
whether the veteran's adverse 
symptomatology due to costochondritis 
alone is most accurately characterized as 
"slight," "moderate," "moderately 
severe," or "severe."

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal.  The RO is advised that they are 
to make a determination based on any 
further changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


